Citation Nr: 1038694	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected scar, left side of lip, status post excision of 
basal cell carcinoma (lip scar).

2.  Entitlement to an evaluation in excess of 10 percent for 
service connected scars of the mid back, right and left shoulder 
areas, and back of neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 1997 rating decision, service connection was 
granted for residuals of excision, basal cell carcinoma on the 
left lip, left cheek, mid back, right and left shoulder areas, 
and back of neck and a zero percent evaluation was assigned form 
August 1, 1996.  

In January 2006, the Veteran filed a claim for an increased 
evaluation.  In the May 2006 rating decision, the RO assigned a 
separate 30 percent evaluation for service connected left cheek 
scar status post excision of basal cell carcinoma, effective 
January 24, 2006.  That issue portion of the decision was not 
appealed.  

In a February 2007 rating decision, the RO issued a separate 10 
percent evaluation for service connected scar, left side of lip, 
status post excision of basal cell carcinoma, effective January 
24, 2006.  In a November 2007 rating decision, the RO assigned a 
10 percent disability evaluation to the mid back, left shoulder, 
right shoulder and neck scars, from January 24, 2006.  

The issue of entitlement to service connection for scars 
of the right cheek, left eyebrow, left ear canal, behind 
the left ear, and chest due to basal cell carcinoma have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides 
that the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).

The most recent VA medical examination was performed in October 
2007, nearly three years ago.  The Board finds that another VA 
examination is warranted to determine the current level of 
disability.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination).
 
The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent treatment 
records showing treatment for the scars.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all medical treatment for the scars.  The 
letter should request sufficient information 
to identify the health care providers, and if 
necessary, signed authorization, to enable VA 
to obtain any additional evidence.  If the 
Veteran adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of all 
pertinent clinical records that have not been 
previously obtained, and incorporate them 
into the Veteran's claims file.  The letter 
should invite the Veteran to submit any 
pertinent medical evidence in support of his 
claim to VA.

2.  The RO should schedule the Veteran for an 
examination to determine the current severity 
of the service-connected scars of the left 
side of the lip, mid back, right shoulder, 
left shoulder, and back of the neck.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The VA examiner should report the size 
(length and width) of each scar and report 
whether each scar is deep (associated with 
underlying soft tissue), unstable (frequent 
loss of the covering of skin over the scar), 
painful on examination, and/or limits the 
function of the part affected.  If a scar 
limits the function of the part affected, the 
examiner should report the degree of 
limitation of the part affected, including 
any limitation of motion of the affected 
joint(s).     
  
Regarding the scar of the left side of the 
lip, the examiner should report whether the 
surface contour of scar is elevated or 
depressed on palpation; the scar is adherent 
to underlying tissue; the skin of the scar is 
hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); the underlying 
soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.); and/or the 
skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
Regarding the lip scar, the examiner should 
report whether the scar is characterized by 
visible or palpable tissue loss or either 
gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, 
forehead, eyes, ears, cheeks and lips). 

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the evidence 
of record.  If any benefit sought on appeal 
is not granted, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded an appropriate period for response. 

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

